DETAILED ACTION
Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions.
The present Office Action is in response to the Request for Continued Examination dated 20 July 2020.
In the response dated 20 July 2020, the following occurred: Claims 1 and 21 have been amended.
Claims 1-8 and 21 are pending.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 July 2020 has been entered.

	
Notice to Applicant
The as-claimed invention overcomes the art of record. The only remaining rejection(s) is/are those contained herein.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for matching a healthcare provider with a healthcare organization on a temporary basis.
The limitations of (Claim 1 being representative) maintaining accounts for each of a plurality of healthcare organizations and for each of a plurality of vendors, wherein the maintaining comprises maintaining an electronic form of a master agreement between a specific healthcare organization and a specific vendor that have agreed to terms of the master agreement, such that for each healthcare organization there is only a subset of the plurality of vendors that have agreed to terms of the master agreement of that healthcare organization, the master agreement specifying terms for a specific vendor to provide a healthcare provider for purposes of fulfilling a temporary assignment of the healthcare organization; providing independent access to the secure web-based system via individual user names and passwords for (i) one or more healthcare facility administrators of each healthcare organization, (ii) the plurality of vendors, and (iii) one or more support personnel, the independent access being granted between the one or more healthcare facility administrator, the plurality of vendors, and the one or more support personnel; providing a first set of selection options to each of the one or more healthcare facility administrators wherein providing the first set of selection options comprises presenting to each of the one or more administrators a list of only the subset of vendors that are specific to the healthcare organization of each of the one or more administrators; receiving, via the first set of selection options, temporary assignment information provided by the administrator of the one or more administrators and creating from the information a specific temporary assignment to be fulfilled, wherein receiving the temporary assignment information comprises receiving a selection of select vendors from the list of the subset of vendors by the administrator and associating the specific temporary assignment created by the administrator to only the select vendors; presenting the specific temporary assignment to be fulfilled to only the select vendors that are associated to the specific temporary assignment; determining which providers are available for each vendor to present for each healthcare organization by eliminating for a given vendor those providers that are subject to procuring cause protection in effect for all other vendors in relation to each healthcare organization; providing a second set of website selection options in relation to creating a bid for the specific temporary assignment to only the select vendors of the subset of vendors, the second set of options including of the select vendors a list of providers that are eligible to be included in the bid for the specific temporary assignment according to the determining of which providers are available for the vendor being presented the second set of options that have not been eliminated due to the procuring cause protection that is provided to the other vendors besides the vendor of the subset that is being presented the second set of selection options; receiving a selection of an option to create a bid for the specific temporary assignment to be fulfilled by a plurality of the select vendors and receiving bid information from the plurality of select vendors to create the bids including receiving a selection of a provider from the list; providing each bid from the select vendors to the healthcare organization; receiving a selection by the healthcare organization of a winning bid from the bids; and providing notice of the winning bid to the select vendor that created the winning bid, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a secure web-based system that provides websites, the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the secure web-based system that provides websites, this claim encompasses the human-based task of matching a healthcare provider with a healthcare organization on a temporary basis (see PTAB decision dated 18 May 2020 at Pg. 9). The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a secure web-based system that provides websites. The secure web-based system that provides websites is described by the Applicant as either a computer system [Pg. 4, first full paragraph; Pg. 15, first full paragraph] or a server [Pg. 15, first full paragraph] and is recited at a high-level of generality (i.e., a generic computer preforming generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim further recites the two additional elements of (1) transmitting data over a network connection and (2) computer systems having a GUI. The additional element of (1) transmitting data over a network is recited at a high level of generality (i.e., as a general means of transmitting data) and amounts to the mere transmission of data, which is a form of extra-solution activity. The additional element of (2) computer systems having a GUI are also recited at a high level of generality an represents locations from which data is received and to which data is transmitted, which is also extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) transmitting data over a network connection and (2) computer systems having a GUI were considered extra-solution activity. These have been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Further, the prior art of record indicates that receiving and transmitting data to external computers is a well-understood, routine, and conventional activity (see Singletary at Para. 0037, Claim 3; see LaRue at Fig. 2A, Para. 0014, 0015). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Claims 2-8 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claim 2 merely describes details of the temporary assignment. Dependent claims 3, 4, 5 merely describe the types of 

Response to Arguments
Rejections under 35 U.S.C. § 101
Regarding the rejection of Claims 1-8 and 21, the Examiner has considered the Applicant’s arguments but does not find them persuasive. Applicant argues:
Thus, not only is the configuration of the computer systems different than what is routing and conventional, the implementation that involves the secure web-based system is also not routine and conventional and provides direct benefits as a result. For at least these reasons alone and in combination with the aspects below, claims 1-8 and 21 are patent eligible.
Regarding (a), the Examiner respectfully disagrees. There is no physical configuration (i.e., physical arrangement of elements) described in the claim. Further, the additional elements of external computers from which data is received and to which data is transmitted are well-understood, routine, and conventional as evidenced by the prior art of record. 
Applicant notes that the filtering of the list by the secure web-based system cannot be an abstract idea or a portion of the abstract idea because this is a technical feature of the claim.
Regarding (b), the Examiner respectfully submits that the filtering portion of the claim is part of the abstract idea. Applicant has provided no reasoning as to why this feature “cannot be an abstract idea or a portion of the abstract idea.”
Indeed, filtering of data is exactly the aspect of the claims of BASCOM that were held to provide an inventive concept that gave rise to patent eligibility.
Regarding (c), the Examiner respectfully submits that this is an incorrect statement and that Applicant’s argument misrepresents the holding of Bascom. A careful reading of Bascom indicates that the decision states that filtering is an abstract idea: “We agree with the district court that filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior, similar to concepts previously found to be abstract.” Bascom at 12. Bascom was found to be subject matter eligible because it represented a non-routine, non-conventional arrangement of known parts where the claimed invention store the filtering software on a particular server. This was described in the disclosure of Bascom to be a non-routine, non-conventional location for the filter. Bascom was certainly not held to be subject matter eligible because the claimed invention filtered data. Applicant has not pointed to and the Examiner cannot find anything in the Applicant’s disclosure that describes the filter of Applicant’s invention being located in a non-routine, non-conventional location.




Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Gonzalez Diaz et al. (U.S. Pre-Grant Patent Publication No. 2011/0208557) which discloses selecting employees based on employee attributes and demand.
Wootton (U.S. Pre-Grant Patent Publication No. 2010/0293102) which discloses an automated bid process where one embodiment is employee contracts.
Frankenberg et al. (U.S. Pre-Grant Patent Publication No. 2008/0228626) which discloses a system of auctioning healthcare services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626